Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “300” as described in [0057].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobashi et al. (US 20210271249).
In regards to claim 1, Kobashi teaches a system comprising: (Figs 1, 2, 4.)
one or more processors; ([0042] processor 1330.) and 
one or more non-transitory computer-readable storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: ([0044] memory 1340 is non-transitory computer readable media that stores instructions executable by the processor 1330.)
receiving sensor data from a sensor associated with a vehicle in an environment; ([0050] sensors 1360 obtain information about the environment around the own vehicle.)
determining, based at least in part on the sensor data, a discretized representation of the environment, a cell of the discretized representation comprising a probability of a pedestrian occupying the cell; ([0223] a visibility grid may be defined and polygonal region within the visibility grid based on map data. The polygonal region and visibility grid have an area and are defined by coordinates within and bounding the areas. [0195] the probability of the existence of pedestrians within unobserved regions of the visibility grid is determined. A grid is by definition made up of cells or points, where cells are the space between points.)
receiving a candidate trajectory for the vehicle to follow; ([0051] vehicle made to follow trajectory determined and optimized by trajectory controller 1300.)
determining a location of the vehicle along the candidate trajectory at a future time; ([0185] the locations of the vehicle at different future points in time are determined.)
determining that the probability of the pedestrian occupying the cell meets or exceeds a threshold; ([0108] the probability of a scenario may be determined and compared with a defined threshold and only when below the threshold probability of the scenario, processing for that scenario may be terminated. As such, when above a scenario probability threshold, processing for that scenario is performed. [0148] upcoming scenarios may be determined including the presence and [0160] probability of presence of a pedestrian. This compares the probability of a scenario of a hidden pedestrian with a threshold probability.)
determining, based at least in part on the probability of the pedestrian occupying the cell meeting or exceeding the threshold, a distance between a closest point of the cell and the location of the vehicle along the candidate trajectory at the future time; ([0108], [0148] when scenario processing is performed, which is performed when above a predetermined threshold probability of the scenario, such as the presence of a pedestrian in an unobserved region, the distance to the pedestrian may be determined and checked if within a defined distance, where [0227] a worst case assumption is made placing the pedestrian at the edge of the unobserved region of the visibility grid, which is the closest point. [0185] future position of the vehicle is predicted along the trajectory. As upcoming scenario processing must be performed either repeatedly or continuously to adequately determine upcoming scenarios, the distance to a pedestrian must be checked in much the same way to determine if a pedestrian scenario is upcoming.)
determining that the distance is below a threshold distance; ([0108], [0148], [0185], [0227] distance to probable pedestrian under worst case scenario is checked to be within a defined distance, which is a threshold.) and 
controlling the vehicle based at least in part on the distance being below the threshold distance. ([0148] when below a defined distance threshold, a pedestrian scenario is likely. [0153], [0155], management controller 4100 executes control action based on determined scenario.) 

In regards to claim 3, Kobashi teaches the system of claim 1, wherein the discretized representation of the environment is a first discretized representation associated with a first time before the future time, and the operations further comprising: ([0213] unobserved region can be determined at least at two times. [0223] a visibility grid may be defined and polygonal region within the visibility grid based on map data. The polygonal region and visibility grid have an area and are defined by coordinates within and bounding the areas. A grid is by definition made up of cells or points, where cells are the space between points. At the first time, this is a first discretized representation associated with a first time.)
receiving a second discretized representation of the environment associated with a second time different than the first time; ([0213] unobserved region can be determined at least at two times. [0223] a visibility grid may be defined and polygonal region within the visibility grid based on map data. The polygonal region and visibility grid have an area and are defined by coordinates within and bounding the areas. At the second time, this is a second discretized representation of the environment at a second time.) and 
fusing, as a fused representation, the first discretized representation and the second discretized representation of the environment; ([0144], [0212] size of unobserved region is tracked over time, which must result in a time mapped interpretation of the visibility grid in which at a first time, a known area of the visibility grid is unobserved and at a second time, a different known area of the visibility grid is unobserved. This is a fused representation of the unobserved areas reflected in the world model and visibility grids as this provides a single output based on multiple time inputs of unobserved regions.)
wherein determining the probability of the pedestrian occupying the cell is based at least in part on the fused representation. ([0213] size of unobserved region is tracked over time and based at least on the size, it may be determined that no object can exist within the region, which is a determination of the probability of any object occupying the unobserved areas of the visibility grid.)

In regards to claim 4, Kobashi teaches the system of claim 1, wherein the cell is associated with an occluded region in the environment, and the operations further comprising: 
determining, as a determination, that a size of the occluded region meets or exceeds a threshold size, ([0212] a determination may be made that no pedestrian may be present in the unobserved area of the visibility grid because it is too small for a pedestrian to be located in. This provides a threshold size as a minimum set size that a pedestrian can exist within on a visibility grid.)
wherein determining that the probability of the pedestrian occupying the cell meets or exceeds the threshold is based at least in part on the determination. ([0212] a determination may be made that no pedestrian may be present in the unobserved area of the visibility grid because it is too small for a pedestrian to be located in, which itself is a determination of the probability of the pedestrian occupying any portion of the unobserved area of the visibility grid.)

In regards to claim 5, Kobashi teaches the system of claim 1, the operations further comprising one or more of:
determining an adversarial behavior of the pedestrian predicted to occupy the cell; ([0125] pedestrian state transition probabilities are determined, including probabilities of jaywalking, stopping in an intersection, crossing at a crosswalk, yielding to the vehicle, and the like. This is determining the adversarial behavior of the pedestrian.)
determining that the cell is accessible to the vehicle by a road; ([0223] visibility grid is compared to map and features in map may be used to define a polygonal region. As this compares the sensor data to the map data, where maps define the presence of buildings and obstacles that are not traversable, as well as the location of roads, this must include a determination of if unobserved areas of the visibility grid include road areas for complete map data and therefore if the area is accessible by road.)
associating the distance between the closest point of the cell and the location of the vehicle along the candidate trajectory at the future time with a temporal logic feature; ([0108], [0148], [0185], [0227] distance to probable pedestrian under worst case scenario is checked to be within a defined distance, which is a threshold. [0106] based in part on the scenario determinations at current and future times, a vehicle control action is determined using logic.) or 
determining an intersection point and an intersection time between a predicted pedestrian and the location of the vehicle along the candidate trajectory at the future time; ([0221] a prediction is made if the first world object, the own vehicle, and the second world object are predicted to collide and the time and location of that collision is predicted. The second world object is shown by example as a motorcycle but may be any type of moving object, such as any vehicle or pedestrian.)
wherein controlling the vehicle is further based at least in part on at least one of the adversarial behavior of the pedestrian, the cell being accessible to the vehicle by the road, the temporal logic feature, or the intersection point and the intersection time. ([0106] based in part on the scenario determinations at current and future times, a vehicle control action is determined using logic.)

In regards to claim 6, Kobashi teaches one or more non-transitory computer-readable storage media storing instructions that, when executed, cause one or more processors to perform operations comprising: ([0044] memory 1340 is non-transitory computer readable media that stores instructions executable by the processor 1330.)
receiving first occlusion data associated with an occluded region in an environment of a vehicle; ([0223] a visibility grid may be defined and polygonal region within the visibility grid based on map data around vehicle. The polygonal region and visibility grid have an area and are defined by coordinates within and bounding the areas. A grid is by definition made up of cells or points, where cells are the space between points. [0213] unobserved region within the visibility grid can be determined at least at two times. At the first time, this is a first discretized representation associated with a first time.)
receiving second occlusion data associated with the occluded region in the environment, the second occlusion data associated with a different time than the first occlusion data; ([0213], [0223] visibility grid and unobserved region within visibility grid may be determined at two times. The second time is second occlusion data at a second time which is different than the first time.) 
determining, based at least in part on the first occlusion data and the second occlusion data, a probability of an object occupying the occluded region; ([0213] determination of the presence an external object hidden in unobserved region is adjusted based on the size of the unobserved region over time, such that the size of the unobserved region may be too small for an object to exist at any one time. [0195] the probability of the existence of pedestrians within unobserved regions of the visibility grid is determined, where a pedestrian is an object occupying the occluded region.)
receiving a candidate trajectory for the vehicle to follow; ([0051] vehicle made to follow trajectory determined and optimized by trajectory controller 1300.)
determining, based at least in part on the probability, a distance between a closest point of the occluded region and a point of the vehicle along the candidate trajectory; ([0108], [0148] when scenario processing is performed, which is performed when above a predetermined threshold probability of the scenario, such as the presence of a pedestrian in an unobserved region, the distance to the pedestrian may be determined and checked if within a defined distance, where [0227] a worst case assumption is made placing the pedestrian at the edge of the unobserved region of the visibility grid, which is the closest point. [0185] future position of the vehicle is predicted along the trajectory. As upcoming scenario processing must be performed either repeatedly or continuously to adequately determine upcoming scenarios, the distance to a pedestrian must be checked in much the same way to determine if a pedestrian scenario is upcoming.) and 
controlling operation of the vehicle based at least in part on the distance. ([0148] when below a defined distance threshold, a pedestrian scenario is likely. [0153], [0155], management controller 4100 executes control action based on determined scenario.)

In regards to claim 7, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6, wherein the first occlusion data or the second occlusion data comprises a discretized representation of the environment, and the operations further comprising: ([0223] a visibility grid may be defined and polygonal region within the visibility grid based on map data. The polygonal region and visibility grid have an area and are defined by coordinates within and bounding the areas. [0195] the probability of the existence of pedestrians within unobserved regions of the visibility grid is determined. A grid is by definition made up of cells or points, where cells are the space between points.)
determining that the probability of the object occupying the occluded region meets or exceeds a threshold; ([0108] the probability of a scenario may be determined and compared with a defined threshold and only when below the threshold probability of the scenario, processing for that scenario may be terminated. As such, when above a scenario probability threshold, processing for that scenario is performed. [0148] upcoming scenarios may be determined including the presence and [0160] probability of presence of a pedestrian. This compares the probability of a scenario of a hidden pedestrian with a threshold probability.)
wherein determining the distance between the closest point of the occluded region and a location of the vehicle along the candidate trajectory at a future time is further based at least in part on the probability of the object occupying the occluded region meeting or exceeding the threshold. ([0108], [0148] when scenario processing is performed, which is performed when above a predetermined threshold probability of the scenario, such as the presence of a pedestrian in an unobserved region, the distance to the pedestrian may be determined and checked if within a defined distance, where [0227] a worst case assumption is made placing the pedestrian at the edge of the unobserved region of the visibility grid, which is the closest point. [0185] future position of the vehicle is predicted along the trajectory. As upcoming scenario processing must be performed either repeatedly or continuously to adequately determine upcoming scenarios, the distance to a pedestrian must be checked in much the same way to determine if a pedestrian scenario is upcoming.)

In regards to claim 9, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6, the operations further comprising:
Claim 9 recites one or more non-transitory computer-readable storage media having substantially the same features of claim 3 above, therefore claim 9 is rejected for the same reasons as claim 3.

In regards to claim 10, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6.  
Claim 10 recites one or more non-transitory computer-readable storage media having substantially the same features of claim 4 above, therefore claim 10 is rejected for the same reasons as claim 4. 

In regards to claim 12, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6.
Claim 12 recites one or more non-transitory computer-readable storage media having substantially the same features of claim 5 above, therefore claim 12 is rejected for the same reasons as claim 5.

In regards to claim 13, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6.
Claim 13 recites one or more non-transitory computer-readable storage media having substantially the same features of claim 5 above, in particular the features related to temporal logic, therefore claim 13 is rejected for the same reasons as claim 5.

In regards to claim 14, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6, the operations further comprising: 
determining an intersection time and an intersection point between the vehicle and the object at a future time based at least in part on features of the object comprising one or more of: a predetermined lateral acceleration, a predetermined longitudinal acceleration, a predetermined vertical acceleration, a predetermined speed, or a predetermined change in direction for a given speed; ([0221] a prediction is made if the first world object, the own vehicle, and the second world object are predicted to collide and the time and location of that collision is predicted. The second world object is shown by example as a motorcycle but may be any type of moving object, such as any vehicle or pedestrian, and the predictions are based on predicting trajectories of the objects which is based on object states, where [0144] object states are tracked from a world model including pose, velocity, and geometry of objects, as well as estimates of their intentions.)
wherein controlling the vehicle is further based at least in part on the intersection point and the intersection time. ([0106] based in part on the scenario determinations at current and future times, a vehicle control action is determined using logic.)

In regards to claim 15, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6, wherein determining the probability of the object occupying the occluded region is further based at least in part on an object type, an object orientation, an object size, or an occluded region size. ([0212] a determination may be made that no external object may be present in the unobserved area of the visibility grid because it is too small for the external object to be located in. This  adjusts probability based on size and is also a function of type of object as a pedestrian is known to be smaller than a motorcycle which is known to be smaller than a truck, for example, such that smaller sizes of unobserved regions cannot hide larger objects.)

In regards to claim 16, Kobashi teaches a method comprising: (Figs 5, 6, 11.)
inputting, into a model, region data associated with an occluded region at a first time; ([0151] at step 5130, scenario-specific operational control evaluation modules, “SSOCEM”, are initiated, [0116] where SSOCEM modules run models based on environment information. [0161] at step 6110 occlusions are identified in visibility grid.)
inputting, into the model, a trajectory of a vehicle traversing an environment; ([0143] at step 5110, vehicle operational environment is identified including route, where the route includes trajectory, which is [0116] fed to the SSOCEMs and used in the models.)
receiving an output from the model indicating a probability that an object within the occluded region intersects with the vehicle at a second time; ([0221] a prediction is made if the first world object, the own vehicle, and the second world object are predicted to collide and the time and location of that collision is predicted. The second world object is shown by example as a motorcycle but may be any type of moving object, such as any vehicle or pedestrian, and the predictions are based on predicting trajectories of the objects which is based on object states, where [0144] object states are tracked from a world model including pose, velocity, and geometry of objects, as well as estimates of their intentions. [0106] a determination of the actions least likely to result in a collision is made, which means a probability of collision, which is intersection, is determined.) and 
controlling operation of the vehicle at the second time based at least in part on the probability. ([0184] vehicle is controlled based on visibility grid and determined information.)

In regards to claim 17, Kobashi teaches the method of claim 16, wherein the region data is first region data, and further comprising: ([0223] a visibility grid may be defined and polygonal region within the visibility grid based on map data around vehicle. The polygonal region and visibility grid have an area and are defined by coordinates within and bounding the areas. A grid is by definition made up of cells or points, where cells are the space between points. [0213] unobserved region within the visibility grid can be determined at least at two times. At the first time, this is a first discretized representation associated with a first time.)
inputting, into the model, second region data associated the occluded region at a second time different from the first time; ([0213], [0223] visibility grid and unobserved region within visibility grid may be determined at two times. The second time is second occlusion data at a second time which is different than the first time.)
determining, based at least in part on the first region data and the second region data, a second probability that the occluded region comprises the object; ([0213] determination of the presence an external object hidden in unobserved region is adjusted based on the size of the unobserved region over time, such that the size of the unobserved region may be too small for an object to exist at any one time. [0195] the probability of the existence of pedestrians within unobserved regions of the visibility grid is determined, where a pedestrian is an object occupying the occluded region.)
wherein the probability that the object within the occluded region intersects with the vehicle at the second time is further based at least in part on the second probability that the occluded region comprises the object. ([0221] a prediction is made if the first world object, the own vehicle, and the second world object are predicted to collide and the time and location of that collision is predicted. The second world object is shown by example as a motorcycle but may be any type of moving object, such as any vehicle or pedestrian, and the predictions are based on predicting trajectories of the objects which is based on object states, where [0144] object states are tracked from a world model including pose, velocity, and geometry of objects, as well as estimates of their intentions. The prediction of an intersection is drastically changed based on if it is impossible for a second object to be located within the unobserved region.)

In regards to claim 18, Kobashi teaches the method of claim 16, further comprising: 
determining a predicted position of the object predicted to be in the occluded region; ([0185] the locations of the vehicle at different future points in time are determined.) and 
determining a predicted velocity of the object; ([0144] object states are tracked from a world model including pose, velocity, and geometry of objects, as well as estimates of their intentions over time.)
wherein the probability that the object within the occluded region intersects with the vehicle is further based at least in part on the predicted position of the object in the occluded region, the predicted velocity of the object, and the trajectory of the vehicle. ([0106] [0221] predicting whether the first and second world objects will collide is based on the trajectories and positions of the objects and vehicle is controlled based on action least likely to cause a collision. This provides a probability of intersection based on velocity and position, which form a trajectory.)

In regards to claim 19, Kobashi teaches the method of claim 16.
Claim 19 recites a method having substantially the same features of claim 3 above, therefore claim 19 is rejected for the same reasons as claim 3.

In regards to claim 20, Kobashi teaches the method of claim 16, further comprising: 
determining an object type associated with the object, ([0113] object type is determined.)
wherein the probability that the object associated with the occluded region intersects with the vehicle is further based at least in part on the object type associated with the object. ([0113] information indicating type of external objects is used to determine behavior of objects and forms part of operational environment information fed into model and used to determine intersection likelihood.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi in view of Wen et al. (US 20210406679).
In regards to claim 2, Kobashi teaches the system of claim 1.
Kobashi does not teach: the operations further comprising: 
downsampling, as a downsampled discretized representation, the discretized representation of the environment, 
wherein the probability of the pedestrian occupying the cell is based at least in part on the downsampled discretized representation.
However, Wen teaches downsampling a region of interest by mapping source areas of cells to a matrix formed by a multi-resolution image ([0060], [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Kobashi, by incorporating the teachings of Wen, such that downsampling is performed on the visibility grid of Kobashi, which is then incorporated into the determinations of probability of Kobashi. 
The motivation to do so is that, as acknowledged by Kobashi, this allows for an interpretation of the environment that is both low in size, but not too low a resolution to be interpretable ([0002], [0003]). 

In regards to claim 8, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6.
	Claim 8 recites one or more non-transitory computer-readable storage media having substantially the same features of claim 2 above, in particular the features related to temporal logic, therefore claim 8 is rejected for the same reasons as claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobashi, in view of Eggert et al. (US 20180231974)
In regards to claim 11, Kobashi teaches the one or more non-transitory computer-readable storage media of claim 6, wherein the probability is a first probability, and the operations further comprising ([0213] determination of the presence an external object hidden in unobserved region is adjusted based on the size of the unobserved region over time, such that the size of the unobserved region may be too small for an object to exist at any one time. [0195] the probability of the existence of pedestrians within unobserved regions of the visibility grid is determined, where a pedestrian is an object occupying the occluded region. This applies equally to any type of object other than a pedestrian.)
Kobashi does not teach: 
determining, based at least in part on the first occlusion data and the second occlusion data, a second probability that a second occluded region of the environment comprises an additional occluded region associated with an additional object; and 
identifying, based at least in part on the first probability and the second probability, one of the object of the occluded region or the additional object of the additional occluded region as having a greater likelihood of intersecting with the vehicle relative to the other of the object of the occluded region or the additional object of the additional occluded region, 
wherein controlling operation of the vehicle is further based at least in part on the identifying.
However, Eggert teaches using ray casting to determine the unobserved regions of the environment ([0082]) and determining the critical occluded areas ([0088]). Non-observable critical entities are predicted to be located within the critical occluded areas and their future behavior is predicted ([0089]). From this information, a risk measure is calculated as a function of the predicted behavior of the non-observable critical entities and the probability of critical events ([0055]), and the vehicle is controlled based on minimizing risk ([0059]). When multiple non-observable critical entities exist, a risk measure is determined for each of them and the vehicle is still controlled to minimize risk. As such, this requires comparing the likelihoods of intersecting with the vehicle between the multiple non-observable critical entities because the vehicle is controlled to take a path minimizing risk and must know the risk associated with each entity, and therefore the probability of collision is also compared. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control media of Kobashi, by incorporating the teachings of Eggert, such that multiple unobserved areas are determined, in which objects may be determined to exist and the risk associated with these objects is determined as a function of the probability of intersecting with the vehicle, and this information is then incorporated into controlling the vehicle in such a way as to minimize risk, which requires comparing the risk, and thereby intersection probabilities, from multiple objects. 
The motivation to do so is that, as acknowledged by Kobashi, this allows for controlling the vehicle to minimize risk ([0059]), which improves the safety of the vehicle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 20200249356) teaches setting occupancy probabilities for a region of interest grid formed around a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661